
	

113 HR 312 IH: Juror Non-Discrimination Act of 2013
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 312
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mrs. Davis of
			 California (for herself, Mr.
			 Blumenauer, Ms. Chu,
			 Mr. Grijalva,
			 Mr. Himes,
			 Mr. Honda,
			 Ms. Lee of California,
			 Mr. McGovern,
			 Ms. Meng, Ms. Moore, Mr.
			 Moran, Ms. Norton,
			 Ms. Loretta Sanchez of California,
			 Ms. Schakowsky, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to prohibit the
		  exclusion of individuals from service on a Federal jury on account of sexual
		  orientation or gender identity.
	
	
		1.Short titleThis Act may be cited as the
			 Juror Non-Discrimination Act of
			 2013.
		2.Exclusion from
			 Federal juries on account of sexual orientation or gender identity
			 prohibitedSection 1862 of
			 title 28, United States Code, is amended by inserting sexual
			 orientation, gender identity, after sex.
		
